Title: Enclosure: Amant Spreafico to Stephen Cathalan, 23 February 1816
From: Spreafico, Amant
To: Cathalan, Stephen


            
               Nice 23 fevrier 1816
            
            Monsieur le Consul, par votre honnorêe lettre du 13e je vois que vous avez eu l’extrême bonté d’écrire à Mr jefferson, encien president des Etats Unis, pour l’engager à vouloir bien m’accorder Sa protection afin d’obtenir le consulat de Nice; je Serais certainement três flatté, dêtre honnoré de cet emploi, que je cederai três volontier au fils de feu mon ami Victor Sasserno; ce jeune homme qui est actuelement à Paris, ainsi que j’ai eu l’honneur de vous le dire, par ma precedente, Suivant ce que m’a écrit Son oncle, viendra Se fixer à Nice vers la fin de cette année; daprês ce je vous prierais, Monsieur le consul, de vouloir bien Solliciter cette honnorable place pour ce jeune homme, qui je peux vous l’assurer, Sera digne de la remplir: d’ailleurs il Sait la langue anglaise, ce qui est on ne peut plus essentiel.
            J’ose esperer de votre complaisance, Monsieur le Consul, que vous voudrez bien vous interesser en faveur de ce jeune homme en écrivant a Mr jefferson et en le recommandant d’une maniere particuliére;
            J’ai l’honneur d’être avec la consideration la plus distinguée, Mr Monsieur Le Consul
            
              Votre três humble et três obeissant Serviteur
              (Signé) Amant Spreafico
            
            
            Editors’ Translation
            
              
                 Nice 23 February 1816
              
              Mister Consul, I see by your honorable letter of the 13th that you had the utmost kindness of writing to Mr. Jefferson, former president of the United States, to encourage him to help me obtain the consulship at Nice. I certainly would be very flattered to be honored with this position, which I shall very willingly cede to the son of my late friend Victor Sasserno. This young man  is currently in Paris, as I had the honor of telling you in my preceding letter, and, according to what his uncle wrote me, will be coming to settle in Nice toward the end of this year. Based on this, Mister Consul, please solicit this honorable position for this young man, whom, I can assure you, will be worthy of it. Besides, he knows the English language, which could not be more essential.
              I dare hope, Mister Consul, that you will kindly be willing to intercede in favor of this young man by writing to Mr. Jefferson and recommending him personally;
              I have the honor to be, with the most considerate regards, Mister Consul
              
                Your very humble and very obedient servant
                (Signed) Amant Spreafico
              
            
          